2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2020 has been entered.
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 16-28 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  It is unclear how to interpret the phrase “at the same dosing frequency” at claim 16, lines 8-9, and claim 22, line 5.  There appears to be two frequencies recited in the claims, i.e. the frequency at which the pharmaceutical composition is administered no more than once every 24 hours (see claim 16, line 6, and claim 22, lines 2-3), and the frequency of PTH 1-84 administration required to maintain serum calcium levels with normal levels over a 24 hours period (see claim 16, lines 8-10, and claim 22, lines 5-7).  The claims appear to require the PTH 1-84 to be administered at the same frequency that the pharmaceutical composition is administered.  However, with the controlled-release PTH compound present in the pharmaceutical composition expected to have a higher activity and/or longer duration of action than PTH 1-84, it is not apparent that administering PTH 1-84 at the same frequency as the 
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 16-20, 22-24, 26-28, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 16/118,155 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘155 application claims treating hypoparathyroidism by administering a water-soluble or water-insoluble PTH prodrug.  The PTH moiety can have the sequence of SEQ ID NO:51.  The prodrug can be in a pharmaceutical composition having a pH from 4 to 6.  Administration can be by subcutaneous injection.  See, e.g., claims 1, 2, 5, 15, 16, 18 and 28.  The ‘155 application does not claim Inventors’ claimed administration frequencies and dosages.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal administration frequencies and dosages for the claimed prodrugs and methods of the ‘155 application, because administration frequency and dosage are art-recognized result-effective variables which are routinely determined and optimized in the pharmaceutical arts.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
7.	Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 16/118,155 in view of Rademacher et al (U.S. Patent Application Publication 2014/0248365) and Nadeau (U.S. Patent Application Publication 2012/0040320).  The ‘155 application claims subcutaneous administration of the PTH prodrug, but does not claim subcutaneous administration of the PTH prodrug using a pen injector.  Rademacher et al teach that PTH(1-34) is typically administered subcutaneously.  See paragraph [0005].  Nadeau teaches that it is common to load injection pens with parathyroid hormone for subcutaneous administration.  See paragraph [0022].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to administer the PTH prodrugs recited in the claims of the ‘155 application subcutaneously using an injection pen, because the claims of the ‘155 application are not limited to any particular administration means; because Rademacher et al and Nadeau teach that PTH can usefully be administered by subcutaneous injection; and because Nadeau discloses that pen injectors are useful for the administration of PTH-containing compositions.
This is a provisional nonstatutory double patenting rejection.
8.	Claims 16-24 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/988,386 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘386 application claims treating hypoparathyroidism by administering a water-insoluble PTH prodrug.  The PTH moiety can have the sequence of SEQ ID NO:51.  Administration can be by subcutaneous injection with a pen injector.  See, e.g., claims 1, 3, and 22-25.  The ‘386 application does not claim Inventors’ claimed administration frequencies and dosages.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal administration frequencies and dosages for the claimed prodrugs and methods of the ‘386 application, because administration frequency and dosage are art-recognized result-effective variables which are routinely determined and optimized in the pharmaceutical arts.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
9.	Claims 16-24, 28, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 16/988,302 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘302 application claims treating hypoparathyroidism by administering a water-insoluble PTH prodrug.  The PTH moiety can have the sequence of SEQ ID NO:51.  The pharmaceutical composition comprising the PTH prodrug can have a pH ranging from 4 to 6.  Administration can be by subcutaneous injection with a pen injector.  The time period between administrations can be one week.  See, e.g., claims 1, 3, 23, and 26-31.  The ‘302 application does not claim Inventors’ claimed administration frequencies and dosages.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal administration frequencies and dosages for the claimed prodrugs and methods of the ‘302 application, because administration frequency and dosage are art-recognized result-effective variables which are routinely determined and optimized in the pharmaceutical arts.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
10.	Instant claims 16-18, 20, 22-28, and 31 are deemed to be entitled under 35 U.S.C. 119(a)-(d) to the benefit of the filing date of EP 16191451.0 because the EP priority document, under the test of 35 U.S.C. 112(a), discloses the claimed invention.
	Claims 19 and 21 are deemed not to be entitled under 35 U.S.C. 119(a)-(d) to the benefit of the filing date of EP 16191451.0 because the EP priority document, under the test of 35 U.S.C. 112(a), does not disclose administering the controlled-release PTH compound by injection in general, or using a pen injector specifically.  The disclosure of subcutaneous injection does not provide written descriptive support for more general methods of administration or for specific injection apparatus.
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
12.	Claims 19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the World Patent Application 2017/148883.  The World Patent Application ‘883 teaches PTH prodrugs for the treatment of hypoparathyroidism.  The PTH prodrugs can be administered at time intervals of 24 hours or one week, and can be administered via subcutaneous injection using a pen injector.  The dosage of the PTH prodrugs is less than 20% of the molar equivalent of PTH(1-84).  See, e.g., page 89, lines 4-5 and 22-23; page 93, lines 9-10 and 20-26; page 95, lines 10-12; page 123, lines 21-24; and claims 1 and 18. 
	The disclosure of the World Patent Application ‘883 relied upon in the above rejection is disclosed, under the test of 35 U.S.C. 112(a) in EP 1619484.1, to which the World Patent Application ‘883 claims priority.  See, e.g., page 88, lines 30-31; page 89, lines 13-14; page 92, lines 32-33; page 93, lines 9-15; page 95, lines 1-3; page 123, lines 15-21; and claims 1 and 17; of the EP application.  Because the World Patent Application ‘883 names inventors in addition to those named in the instant application, this disclosure of the World Patent Application ‘883 is available as prior art under 35 U.S.C. 102(a)(2) against instant claims 19 and 21.
The applied reference has a common assignee and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
13.	Claims 16-20, 22, 23, 26-28, and 31 are rejected under 35 U.S.C. 103 as being obvious over the World Patent Application 2017/148883.  The World Patent Application ‘883 teaches PTH prodrugs for the treatment of hypoparathyroidism in a human patient.  The PTH is preferably PTH(1-34).  The PTH prodrugs can be administered at time intervals of 24 hours or one week, and can be administered via subcutaneous injection.  The pharmaceutical compositions comprising the PTH prodrugs can have a pH ranging from 4 to 6.  See, e.g., page 9, lines 5-6; page 93, lines 20-29; page 95, lines 10-12; and claims 1, 15, and 18.  The World Patent Application ‘883 does not teach Inventors’ claimed administration frequencies and dosages.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal administration frequencies and dosages for the compositions of the World Patent Application ‘883, because administration frequency and dosage are art-recognized result-effective variables which are routinely determined and optimized in the pharmaceutical arts.
	The disclosure of the World Patent Application ‘883 relied upon in the above rejection is disclosed, under the test of 35 U.S.C. 112(a) in EP 16179294.0, to which the World Patent Application ‘883 claims priority.  See, e.g., page 8, lines 33-34; page 91, lines 13-22; page 93, lines 5-7; and claims 1, 5, 14, and 17; of the EP application.  Because the World Patent Application ‘883 names inventors in addition to those named in the instant application, this disclosure of the World Patent Application ‘883 is available as prior art under 35 U.S.C. 102(a)(2) against instant claims 16-20, 22, 23, 26-28, and 31.
The applied reference has a common assignee and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
14.	Claims 20 and 21 are rejected under 35 U.S.C. 103 as being obvious over the World Patent Application 2017/148883 as applied against claims 16-20, 22, 23, 26-28, and 31 above, and further in view of Rademacher et al (U.S. Patent Application Publication 2014/0248365) and Nadeau (U.S. Patent Application Publication 2012/0040320).  The World Patent Application ‘883 does not teach subcutaneous injection of their compositions with a pen injector.  Rademacher et al teach that PTH(1-34) is typically administered subcutaneously.  See paragraph [0005].  Nadeau teaches that it is common to load injection pens with parathyroid hormone for subcutaneous administration.  See paragraph [0022].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to administer the PTH-containing compositions of the World Patent Application ‘883 subcutaneously using an injection pen, because the World Patent Application ‘883 is not limited to any particular administration site or administration means; because the World Patent Application ‘883, Rademacher et al, and Nadeau teach that PTH can usefully be administered by subcutaneous injection; and because Nadeau disclose that pen injectors are useful for the administration of PTH-containing compositions.
15.	Claims 16-19, 22-25, and 31 are rejected under 35 U.S.C. 103 as being obvious over Ho et al (U.S. Patent No. 8,865,220).  Ho et al teach controlled release compositions comprising parathyroid hormone encapsulated in poly(lactic-glycolic) acid microspheres.  In particular, PTH(1-34) encapsulated in PLGA microspheres is stabilized for long time encapsulation.  Ho et al’s compositions are administered by injection.  The PTH is released from the microspheres for at least 18 days.  The compositions are administered for the treatment of PTH insufficiency disorders (i.e. for hypoparathyroidism).  Preferably, the subjects to be treated are human.  See, e.g., the Abstract; column 4, lines 5-20; column 5, lines 65-67; column 6, lines 30-41; and column 9, lines 21-43.  Ho et al do not teach Inventors’ claimed administration frequencies and dosages.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal administration frequencies and dosages for the compositions of Ho et al, because administration frequency and dosage are art-recognized result-effective variables which are routinely determined and optimized in the pharmaceutical arts.  Because Ho et al teach that their compositions are capable of releasing PTH for at least 18 days, the operable and optimal administration frequencies would have been expected to be longer than the administration frequency for non-encapsulated and unmodified PTH, i.e. would have been expected to be no more frequent than once every 24 hours.  The prior art need not define its dosages using the same functional definitions and/or terminology chosen by Inventors.  Rather, the issue is whether routine determination and optimization of the dosages for the compositions of Ho et al would arrive at the same dosages claimed by Inventors, no matter how defined.  There is no evidence of record that Inventors claim a dosage that is unobviously different than those taught or suggested by Ho et al.
16.	Claims 20 and 21 are rejected under 35 U.S.C. 103 as being obvious over Ho et al (U.S. Patent No. 8,865,220) as applied against claims 16-19, 22-25, and 31 above, and further in view of Rademacher et al (U.S. Patent Application Publication 2014/0248365), Nadeau (U.S. Patent Application Publication 2012/0040320), and Srivastava et al (U.S. Patent Application Publication 2011/0229580).  Ho et al do not teach subcutaneous injection of their compositions with a pen injector.  Rademacher et al teach that PTH(1-34) is typically administered subcutaneously.  See paragraph [0005].  Nadeau teaches that it is common to load injection pens with parathyroid hormone for subcutaneous administration.  See paragraph [0022].  Srivastava et al teach that it is known to use injection pens for the pharmaceutical compositions comprising microspheres.  See paragraph [0112].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to administer the PTH-containing compositions of Ho et al subcutaneously using an injection pen, because Ho et al are not limited to any particular administration site or administration means; because Rademacher et al and Nadeau teach that PTH can usefully be administered by subcutaneous injection; and because Nadeau and Srivastava et al disclose that pen injectors are useful for the administration of PTH-containing compositions and microsphere-containing compositions.
17.	Applicant's arguments filed December 1, 2020 have been fully considered but they are not persuasive.
	The rejection under 35 U.S.C. 112(b) based upon the claim terminology “at the same dosing frequency” is maintained.  Because claim 16 has been amended in order to re-instate this limitation, the rejection has been extended to claim 16 and to all claims dependent upon       claim 16.
	Applicant contends that the limitation does not render the claims indefinite.  Applicant’s argument that the reference compound PTH 1-84 is administered once every 24 hours (see page 7, third and fourth full paragraphs) appears inconsistent with the claim limitations which recite that the PTH 1-84 is “administered at the same dosing frequency” as the pharmaceutical composition comprising the controlled-release PTH compound.  Because the claims do not require the pharmaceutical composition to be administered once every 24 hours, it is inconsistent to argue that PTH 1-84 is administered once every 24 hours and that PTH 1-84 is administered at the same frequency as the pharmaceutical composition.
	It is possible that the claim merely needs re-wording in order to express Inventors’ intent as to how a molar equivalent dose of PTH 1-84 is to be calculated.  The examiner would like to suggest for consideration an amendment something like: “a dosage of the controlled-release PTH compound that corresponds to no more than 70% of the molar equivalent dose of PTH 1-84 when administered at the same frequency as the controlled-release PTH compound”.
	The obviousness rejections based upon Ho et al (U.S. Patent No. 8,865,220) as the primary reference are maintained for the reasons of record.  See the Office action mailed September 1, 2020, pages 8-9.
Applicant points to Figure 4 of Ho et al, and contend that the burst-type profile shown by the compounds of Ho et al is not suitable to provide the continuous exposure to PTH that would be required for the treatment of hypoparathyroidism.  Regardless of whether or not Ho et al’s compounds exhibit a burst-type profile, Figure 4 of Ho et al shows that Ho et al’s compounds produce a relatively constant concentration of PTH(1-34) in the release medium.  A relatively constant PTH(1-34) concentration in the release medium satisfies any requirement for continuous exposure to PTH.  This merely confirms Ho et al’s explicit teachings that their controlled release compositions are suitable for the treatment of PTH insufficiency disorders (see column 4, lines 11-19, and column 6, lines 36-37), i.e. hypoparathyroidism.  
	The examiner agrees that Ho et al do not teach a specific dose or quantity of drug to be administered to a patient.  However, because Ho et al is applied against the instant claims under 35 U.S.C. 103, this lack of a teaching by Ho et al does not vitiate the rejection.  Further, a specific dose or quantity of drug is determined by one of ordinary skill in the art for every drug which is administered to a subject - this determination is routine and well within the ability of one of ordinary skill in the art.  Performing such a determination for Ho et al’s drug is therefore prima facie obvious.  Finally, Ho et al’s disclosure of a preferred effective therapeutic concentration provides additional guidance to the artisan as to what doses should be administered, i.e. sufficient drug to achieve the preferred effective therapeutic concentrations.
	Applicant contends that they have “surprisingly found that the dosage of PTH needed to maintain normal serum calcium levels in patients with hypoparathyroidism is significantly lower compared to the total dose needed with the standard of care, PTH1-84, to achieve the same effect for the same time period”.  Regardless of whether this difference has been demonstrated, it is not relevant to the obviousness rejections based upon Ho et al.  The closest prior art of record is not the standard of care using PTH1-84.  Rather, the closest prior art of record is Ho et al’s teaching of administering controlled release compositions comprising parathyroid hormone encapsulated in poly(lactic-glycolic) acid microspheres in order to treat PTH insufficiency disorders (see column 4, lines 11-19, and column 6, lines 36-37), i.e. hypoparathyroidism.  Unexpected results must be determined by comparison with the closest prior art of record, and not by comparison with more remote prior art.  See MPEP 716.02(e).
	To the extent that Applicant is arguing that it is unexpected that the claimed controlled-release dosages can be lower than those of conventionally administered PTH in solution form, this is a result which is expected in view of the controlled-release art.  See, e.g., Truog (U.S. Patent Application Publication 2006/0045912) at paragraph [0070]; Almarsson et al et al (U.S. Patent Application Publication 2003/0166581) at paragraph [0121]; and Myers et al (U.S. Patent No. 5,567,439) at column 1, lines 15-30.  Evidence of expected results constitutes evidence of obviousness, just as evidence of unexpected results constitutes of nonobviousness.  See MPEP 716.02(c)(II).  When the evidence in favor of obviousness is weighed against the evidence in favor of nonobviousness, the former is deemed to preponderate, and the claims are deemed to be obvious over Ho et al.
	The obviousness rejection based upon Vetter et al (U.S. Patent Application Publication 2014/0249093) in view of Sekimori et al (U.S. Patent Application Publication 2005/0148763), Brown-Augsburger et al (U.S. Patent No. 7,820,179), and Kostenuik et al (U.S. Patent Application Publication 2005/0124537), and further in view of Klatzmann et al (U.S. Patent Application Publication 2014/0011739), Laulicht et al (U.S. Patent Application Publication 2015/0065423), and Gardella et al (U.S. Patent Application Publication 2013/0116180), set forth in section 8 of the Office action mailed September 1, 2020, is withdrawn.  The applied prior art does not teach the combination of using a PTH prodrug to treat hypoparathyroidism; and to the extent that the combination is suggested by the prior art, further modifying the combined prior art in order to arrive at Inventors’ specifically claimed administration frequencies and dosages for the treatment or control of hypoparathyroidism is deemed to be unobvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention. 
18.	The World Patent Application 2018/060312, and corresponding U.S. Patent Application Publication Nos. 2019/0282668 and 2020/0360488, are cited as art of interest.  However, because the inventorship of these references is identical to the inventorship of the instant application, these references are not available as prior art under 35 U.S.C. 102 against the instant claims.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
February 16, 2021